PER CURIAM.
Anthony Rumont Roberts appeals the district court’s order granting his motion for reconsideration but dismissing his 42 U.S.C. § 1983 (2000) complaint pursuant to 28 U.S.C. § 1915A(b)(l) (2000). We have reviewed the record and the district court’s order and agree that Roberts’ complaint fails to state a claim. Accordingly, we dismiss the appeal on the reasoning of *588the district court. See Roberts v. Massie, No. CA-02-808-7 (W.D.Va. Jan. 10, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.